UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1eptember 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1TO Commission file number 0-25286 CASCADE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1661954 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2828 Colby Avenue Everett, Washington (Address of principal executive offices) (Zip Code) (425) 339-5500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a “large accelerated filer”, an “accelerated filer”, a “non-accelerated filer”, or a “smaller reporting company”. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer þNon-Accelerated Filer ¨Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of November 5, 2009 Common Stock ($.01 par value) 1 CASCADE FINANCIAL CORPORATION FORM 10-Q For the Quarter Ended September 30, 2009 INDEX PAGE PART I — Financial Information: Item 1 — Financial Statements: — Condensed Consolidated Balance Sheets 3 — Condensed Consolidated Statements of Operations 4 — Consolidated Statements of Comprehensive Income (Loss) 5 — Condensed Consolidated Statements of Cash Flows 6 — Notes to Condensed Consolidated Financial Statements 8 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3 — Quantitative and Qualitative Disclosures about Market Risk 43 Item 4 — Controls and Procedures 45 PART II — Other Information: Item 1 — Legal Proceedings 45 Item 1A — Risk Factors 45 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 45 Item 3 — Defaults Upon Senior Securities 45 Item 4 — Submission of Matters to a Vote of Security Holders 46 Item 5 — Other Information 46 Item 6 — Exhibits 46 — Signatures 47 2 PART I –– FINANCIAL INFORMATION Item 1 – Financial Statements CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share and per share amounts) September 30, December 31, (Unaudited) ASSETS Cash on hand and in banks $ $ Interest-earning deposits in other institutions Fed funds sold - Securities available-for-sale, fair value Federal Home Loan Bank (FHLB) stock Securities held-to-maturity, amortized cost Loans, net of allowance for loan losses and deferred loan fees Goodwill Core deposit intangible, net Premises and equipment, net Cash surrender value of bank-owned life insurance (BOLI) Income tax refund receivable - Deferred tax asset Real estate owned (REO) and other repossessed assets Accrued interest receivable and other assets TOTAL ASSETS $ $ LIABILITIES Deposits $ $ FHLB advances Securities sold under agreements to repurchase Federal Reserve Bank (FRB) TAF borrowing Junior subordinated debentures payable Junior subordinated debentures payable, fair value Advance payments by borrowers for taxes and insurance Dividends payable Accrued interest payable, expenses and other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY Preferred stock, no par value, authorized 38,970 shares; Series A (liquidation preference $1,000 per share); issued and outstanding 38,970 at September 30, 2009, and December 31, 2008 Preferred stock, $.01 par value, authorized 500,000 shares; no shares issued or outstanding - - Common stock, $.01 par value, authorized 25,000,000 shares; issued and outstanding 12,146,080 shares at September 30, 2009, and 12,071,032 shares at December 31, 2008 Additional paid-in capital Retained earnings, substantially restricted Accumulated other comprehensive gain (loss), net of tax ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements 3 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands except share and per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Interest income: Loans $ Securities available-for-sale FHLB dividends - 42 - Securities held-to-maturity Interest-earning deposits 20 16 40 Total interest income Interest expense: Deposits FHLB advances Securities sold under agreements to repurchase Federal Reserve Bank borrowings 38 - - Junior subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income (loss) after provision for loan losses ) Other income: Checking fees Service fees Increase in cash surrender value of BOLI Net gain (loss) on sales/calls of securities available-for-sale ) Net gain on calls of securities held-to-maturity 46 - Net gain on fair value of financial instruments Other Total other income Other expenses: Compensation and employee benefits Occupancy Marketing FDIC insurance and WPDPC assessment REO expense 35 47 Loss on REO and other repossessed assets 69 3 3 Other than temporary impairment (OTTI) on investments - Other Other expenses excluding goodwill impairment Goodwill impairment - - - Total other expenses Income (loss) before provision (benefit) for federal income taxes ) ) ) Provision (benefit) for federal income taxes ) ) ) Net income (loss) Dividends on preferred stock - - Accretion of issuance discount on preferred stock - - Net income (loss) available for common stockholders $ $ ) $ ) $ ) See notes to condensed consolidated financial statements 4 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net income (loss) per common share, basic $ $ ) $ ) $ ) Weighted average number of shares outstanding, basic Net income (loss) per share, diluted $ $ ) $ ) $ ) Weighted average number of shares outstanding, diluted Dividends declared per share $ CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Dollars in thousands) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net income (loss) $ $ ) $ ) $ ) Unrealized gain (loss) on securities available-for-sale, net of tax provision (benefit) of $1,326 and $551 for the three months ended September 30, 2009, and 2008, respectively, and $869 and $(635) for the nine months ended September 30, 2009, and 2008, respectively. ) Reclassification adjustment for gains on securities included in net income (loss), net of tax provision (benefit) of $282 and $(30) for the three months ended September 30, 2009, and 2008, respectively, and $351 and $99 for the nine months ended September 30, 2009, and 2008, respectively. ) Comprehensive income (loss) $ $ ) $ ) $ ) See notes to condensed consolidated financial statements 5 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) Nine Months Ended September 30, (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization of premises and equipment Provision for loans losses REO write-downs Goodwill impairment - Increase in cash surrender value of BOLI ) ) Amortization of retained servicing rights 22 30 Amortization of core deposit intangible Deferred federal income taxes ) Deferred loan fees, net of amortization ) Gain on sale of loans Stock-based compensation Excess tax benefit from stock-based payments (4 ) ) Net gain on fair value of financial instruments ) ) Gain on sales/calls of securities available-for-sale ) ) Gain on calls of securities held-to-maturity ) ) Gain on sales of premises and equipment (1 ) - Net loss on sale of REO and other repossessed assets 3 Net increase in accrued interest receivable and other assets ) ) Net decrease in accrued interest payable, expenses and other liabilities ) ) Other than temporary impairment on investments Net cash provided by operating activities Cash flows from investing activities: Loans originated, net of principal repayments ) ) Net purchases of securities available-for-sale ) ) Proceeds from sales/calls of securities available-for-sale Principal repayments on securities available-for-sale Net purchases of securities held-to-maturity - ) Proceeds from calls of securities held-to-maturity Principal repayments on securities held-to-maturity Purchases of premises and equipment ) ) Proceeds from sales/retirements of premises and equipment 2 - Proceeds from sales/retirements of REO 59 Net change in investment in Community Reinvestment Act (CRA) – low income housing ) Net cash used in investing activities ) ) Subtotal, carried forward $ ) $ ) See notes to condensed consolidated financial statements 6 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) Nine Months Ended September 30, (Unaudited) Subtotal, brought forward $ ) $ ) Cash flows from financing activities: Proceeds from issuance of common stock Dividends paid on common stock ) ) Dividends paid on preferred stock ) - Repurchase of common stock (1 ) - Excess tax benefits from stock-based payments 4 30 Net increase in deposits Net (decrease) increase in FHLB advances ) Net increase in securities sold under agreements to repurchase Net increase in Federal Reserve TAF borrowing Net decrease in advance payments by borrowers for taxes and insurance Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information—cash paid during the period for: Interest $ $ Federal income taxes 50 - Supplemental schedule of non-cash operating activities: Change in portion of reserve identified for undisbursed loans and reclassified as a liability $
